Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ryan Schermerhorn on April 19, 2021.
The application has been amended as follows:
At line 23 of claim 1, “operated at the” has been replaced with -- operated at a --.
At line 24 of claim 1, “rotation” has been replaced with -- movement --.
At line 23 of claim 2, “at the speed” has been replaced with -- at a speed --.
At line 24 of claim 2, “rotation” has been replaced with -- movement --.
At line 27 of claim 3, “operated at the” has been replaced with -- operated at a --.
At line 28 of claim 3, “rotation” has been replaced with -- movement --.
At line 3 of claim 5, “engine the” has been replaced with -- engine to the --.
At line 3 of claim 13, “detects movement” has been replaced with -- detects the movement --.
At line 2 of claim 14, “movement” has been replaced with -- the movement --.
At lines 1-2 of claim 20, “to movement” has been replaced with -- to the movement --.

At lines 1-2 of claim 21, “to movement” has been replaced with -- to the movement --.
At line 3 of claim 21, “of power” has been replaced with -- of the power --.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The applicant’s representative’s remarks filed April 5, 2021, specifically the reference to paragraph 0076, were persuasive regarding the rejections under 35 U.S.C. 112 and 103 as such the rejections are withdrawn and the claim limitations are deemed allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616